Citation Nr: 1414881	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1983 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In a September 2011 decision the Board granted entitlement to service connection for mood disorder and remanded the issues of entitlement to service connection for a bilateral knee disorder and entitlement to an increased rating for a back disability for additional development.  Subsequent rating decisions show service connection was established for left and right lower extremity radiculopathy in October 2011 and for left and right knee chondromalacia patella in August 2012.  The Veteran has expressed no disagreement with the assigned ratings and they have not been developed for appellate review.  The issues of entitlement to service connection for a bilateral knee disorder and separate ratings for lower extremity radiculopathy are found to have been fully resolved.  The Board finds that the only matter remaining for appellate review is the rating for the low back disability.


FINDING OF FACT

The Veteran's service-connected low back disability is manifested by thoracolumbar spine forward flexion less than 30 degrees as a result of pain and functional loss, without evidence of ankylosis of the thoracolumbar spine or incapacitating intervertebral disc syndrome episodes with a total duration of six weeks or more during any 12-month period.



CONCLUSION OF LAW

The criteria for an increased 40 percent rating, but not higher, effective April 10, 2008, but not earlier, for low back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in March 2008.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private medical records, and statements and testimony in support of the claim.  The development requested on remand in September 2011 has been substantially completed.  The Veteran did not respond to an October 2011 request for additional information as to any existing private treatment records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a disability may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2013).

Disabilities of the spine, including those rated under Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

The service medical records show the Veteran complained of recurrent low back pain.  The diagnoses included mild lumbar spine strain, right leg shortening, and mild scoliosis.  VA examination in September 1987 included a diagnosis of old compression fracture at L1.  An April 1998 VA examination report noted X-ray studies of the lumbar spine revealed mild wedging of the twelfth thoracic vertebra and the first lumbar vertebra which could have been due to old Scheuermann kyphosis Smorel's nodes.  The diagnosis was degenerative arthritis of the lumbar and thoracic spine at T12 and L1, possibly due to growth abnormalities or growth disturbances.  The examiner found the Veteran's abnormal anatomy was probably developmental and was exacerbated by military activities.  A March 1999 Board decision denied entitlement to a rating in excess of 30 percent for residuals of a compression fracture at D12-L1 with traumatic arthritis.

In correspondence dated in March 2008 the Veteran requested an increased rating for his back disability.  He reported he had increased pain and decreased range of motion.  

VA treatment records dated in March 2008 noted an acute exacerbation of chronic low back pain.  An examination revealed a full range of motion and tenderness to the paravertebral muscles along the lumbosacral area without spasm.  

VA examination on April 10, 2008, noted the Veteran complained of numbness, paresthesias, leg or foot weakness, unsteadiness, decreased motion, stiffness, weakness, spasms, and lower thoracic and lumbar spine pain.  Pain was described as dull and aching with moderate severity that was constant and radiated into the hips and legs.  He reported flare-ups of severe pain every one to two months which lasted from two to four weeks.  The pain was aggravated by any lifting, bending, and pulling.  He reported he used to miss work because of flare-ups, but that he had been promoted and had less manual labor responsibilities.  The examiner noted there was objective evidence of thoracic sacrospinalis abnormalities including left spasm and bilateral pain on motion and tenderness.  There was no objective evidence of atrophy, guarding, or weakness.  Posture, head position, and gait type were normal.  Muscle strength was 5/5 and muscle tone was normal.  Knee and ankle jerk testing was normal.  There was no thoracolumbar spine ankylosis.  

Active and passive range of motion studies revealed flexion to 80 degrees with pain beginning at 25 degrees.  Extension was to 30 degrees with pain beginning at 15 degrees.  Right lateral flexion was to 30 degrees with pain beginning at 10 degrees.  Left lateral flexion was to 30 degrees with pain beginning at 20 degrees.  Right lateral rotation was to 30 degrees.  Left lateral rotation was to 30 degrees.  There was pain on active and passive motion and after repetitive use to flexion, extension, and lateral flexion.  There was no additional loss of motion on repetitive use.  It was noted the Veteran was working fulltime as a postmaster and that he reported having missed less than one week from work during the last 12-month period due to doctor's appointments and back pain.  There were no significant effects on his usual occupation.  The effects on recreation and exercise were severe, on chores, shopping, and traveling were moderate, and on bathing, dressing, and toileting were mild.

VA treatment records dated in January 2009 noted the Veteran complained of chronic low back pain.  An examination of the back revealed multiple meloncytic nevi with no spinal or paravertebral tenderness.  The diagnoses included chronic low back pain secondary to degenerative disk disease.  An August 2009 report noted he complained of persistent and possibly worsening back pain.  The examiner noted the pain appeared to be more over the right paravertebral area with radiation into the midline.  Reports dated in January 2010 show the Veteran reported having experienced a flare-up of chronic back pain in December while walking and having dropped to his knees.  He stated he had been unable to lay on his back due to pain.  It was noted he was doing better on pain medications.  Subsequent records dated in January 2010 show he underwent a lumbar epidural injection for lumbar spinal stenosis and lumbar disc displacement.  Records dated in April 2011, June 2011, and October 2011 noted the Veteran reported his pain was improved with medication.  

VA examination in December 2011 included diagnoses of degenerative disc disease of the lumbar spine and lumbar radiculopathy into the bilateral lower extremities.  The Veteran reported flare-ups that were activity dependent and estimated that they occurred two to three times weekly and typically lasted into the next day.  He also noted stiffness in the mornings.  Range of motion studies revealed flexion to 60 degrees with objective evidence of pain at 50 degrees, extension to 25 degrees with pain at 25 degrees, right lateral flexion to 25 degrees with pain at 20 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, and bilateral rotation to 30 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  Post-test range of motion studies revealed forward flexion to 60 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  

The examiner noted there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  There was functional loss including due to less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and or weight bearing.  The examiner also noted there was generalized lumbar tenderness and guarding or muscle spasm resulting in abnormal gait and abnormal spinal contour.  Muscle strength testing was 4/5 on the left and 5/5 on the right.  Reflex examination was normal and sensory examination was decreased at the left lower leg and ankle and to the left foot and toes.  Straight leg testing was negative, but there were symptoms of radiculopathy including moderate constant bilateral lower extremity pain, severe intermittent bilateral lower extremity pain, and moderate paresthesias and numbness to the lower extremities.  The Veteran was noted to have intervertebral disc syndrome, but no incapacitating episodes over the past 12-month period.  X-ray studies revealed disc space narrowing, disc protrusion, and facet degenerative changes of the lumbar spine without evidence of nerve impingement.  The Veteran's back disability was found to impact his ability to work as a postmaster due to increased pain with prolonged sitting and standing and difficulty bending and lifting.

Based upon the evidence of record, the Board finds that as of April 10, 2008, the Veteran's service-connected low back disability is manifested by thoracolumbar spine forward flexion less than 30 degrees as a result of pain and functional loss.  The evidence does not demonstrate ankylosis of the thoracolumbar spine or incapacitating intervertebral disc syndrome episodes with a total duration of six weeks during a 12-month period.  The April 10, 2008, VA examination findings are persuasive.  Although the December 2011 VA examination report revealed forward flexion with pain beginning only at 50 degrees, treatment records show the Veteran has experienced flare-ups of symptoms that have required epidural injection treatment and pain relief medication.  The Veteran's reports of painful motion and functional loss have been acknowledged by objective evidence upon VA examination.  The schedular rating criteria are adequate for a determination as to the Veteran's low back disability.  The Board finds that an increased 40 percent rating, but not higher, effective from April 10, 2008, but not earlier, for low back disability is warranted.

The evidence prior to April 10, 2008, does not show that the Veteran had flexion limited to 30 degrees or four or weeks or more of incapacitating episodes during any 12 month period.  Therefore, the Board finds that an increased rating prior to April 10, 2008, is not warranted.

Furthermore, the Board finds that referral for consideration of an extraschedular rating is not warranted because marked interference with employment and frequent hospitalization are not shown.  38 C.F.R. § 3.321 (2013).

Accordingly, the Board finds the preponderance of the evidence is against the assignment of any higher rating prior to April 10, 2008.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of a 40 percent rating, but not higher, as of April 10, 2008, but not earlier, for a low back disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a low back disability, prior to April 10, 2008, is denied.

Entitlement to an increased rating of 40 percent, but not higher, effective from April 10, 2008, but not earlier, for a low back disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


